DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending and herein considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a client system configured to” and “an entitlement system…configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8 and 15 similarly recite (per claim 1, 3rd limitation) “a unique database agnostic connection string for connecting to each of the plurality of data stores requiring a connection”. However, the specification does not disclose the structure and the functionality (required for connecting…) of said unique database agnostic connection string. Claims 2-7, 9-14 and 16-20 are rejected as depending on one of the claims 1, 8 and 15.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “an entitlement system…configured to…” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as outlined above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the aforementioned limitation further comprises:
generate a temporary profile based on the user authentication credentials and the data related information, wherein the temporary profile includes a structured database connector that includes a unique database agnostic connection string for connecting to each of the plurality of data stores requiring a connection”, wherein the structure and functionality of “a unique database agnostic connection string” are not disclosed by the specification. Therefore, the claim is indefinite. Claims 2-7 are rejected as depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. US 2011/0213778 A1 (hereinafter Hess) in view of Mohamad Abdul et al. US 2020/0007530 A1 (hereinafter Abdul).
Regarding claim 1, Hess substantially discloses:
A database connection and access management system comprising (Method, systems and computer readable medium/memory (Hess: par. 43; Fig. 6-7, 8A-B):
a client system configured to (The system “includes a client server architecture. One or more user [devices] PCs 822 accesses one or more servers 824 running a database manager 826 on a processing system 827 via one or more networks 82” (Hess: par. 42, Fig. 8B)) receive user for accessing content from a plurality of data stores and to communicate the received (“Applications can require access to data stored in [a plurality of heterogeneous] database servers (e.g., DBMS servers)… that are accessed using different database access protocols…[where accessed data]  may be used to produce reports or execute other tasks”. Such heterogeneous configurations “provide difficulties in query formulation, where several queries may need to be generated by a user or application to access desired data” (Hess: par. 3). “The application 202 submits a single query for data from multiple different [“disparate”] data stores 204 to a database manager 206”, and the database manager “divides the query into multiple sub-queries, where each subquery seeks data from data stores 204 arranged according to one of the different protocols” (Hess: par. 17; Fig. 2, 3). In order to transmit queries to multiple different data stores, the database manager first needs to establish connections with the corresponding database servers (Hess: par. 27, Fig. 4) by using “connection strings for the determined data sources” and generated from an “original connection string” [from the user/application] providing “heterogeneous capabilities” (Hess: par. 25, 28, 31; Fig. 5)).
Hess does not expressly disclose the claimed user information (above). However, Abdul (par. 136) teaches that connections are established by providing a connection string “used to address a specific database or server and to provide instance and user authentication credentials (e.g., "Server=sql_box; Database=Common; User ID=uid; Pwd=password;")”. Connection properties (attributes) include a connection time-out used in connection with “a cache of database connections [sessions] maintained so user information” (user credentials), and further discloses:
an entitlement system connected to the client system and configured to (The system “includes a client server architecture. One or more user PCs 822 accesses one or more servers 824 running a database manager 826 on a processing system 827 via one or more networks 82” (Hess: par. 42, Fig. 8B)):
access the change request to identify user authentication credentials for granting the user access to perform an operation on the content (The user is authenticated based on user credentials included in the received connection string, as outlined above), and to identify at least one or more of the plurality of data stores that requires a connection, a database management system (DMS) for each data store in the plurality of data stores, or connection strings corresponding to the DMS for each data store (a sample of a connection string for a “heterogeneous connection” identifies two data  may then generate a connection string for the determined data sources” (Hess: par. 28, Fig. 5));
generate a temporary profile based on the user authentication credentials and the data related information, wherein the temporary profile includes a structured database connector that includes a unique database agnostic connection string for connecting to each of the plurality of data stores requiring a connection (The authenticated user profile includes at least user credentials (Abdul: par.136), the generated connection strings for specific databases (Hess: par. 28, 31, Fig. 5. Abdul: par. 136), the cached connections (sessions), and the single (unique) connection string for a “heterogeneous connection”, which is used to generate the connection strings for specific databases (Hess: par. 28, 31 as modified by Abdul));
connect to the plurality of data stores simultaneously requiring a connection; and present the content from the plurality of the data stores to the user (“The application 202 submits a single query for data from multiple different [“disparate”] data stores 204 to a database manager 206”, and the database manager “divides the query into multiple sub-queries, where each subquery seeks data from data stores 204 arranged according to one of the different protocols” and sends the sub-queries to corresponding servers and data stores. “The database servers 208 send sub-query responses to the database manager 206. The database manager 206 combines the sub-query responses from the database servers 208 to generate a query response according to the received query from the application 202. The database manager 206 returns the query response to the application 202” (Hess: par. 17; Fig. 3-7)).
The aforementioned covers all the limitations of claim 1.

Regarding claims 2-7, the rejection of claim 1 under 35 U.S.C 103 is incorporated herein. In addition, Hess in view of Abdul discloses:
(2) The temporary profile is saved in a cache memory connected to at least one of the client system or the entitlement system (As outlined for the rejection of claim 1 in view of Abdul).
(3 and 4) The entitlement system is further configured to identify an operation duration from the change request, and wherein the temporary profile includes the operation duration; and wherein the entitlement system if further configured to close the connections to the plurality of data stores at a conclusion of the duration (The time-out (expiration) for the cached connections, outlined for the rejection of claim 1 in view of Abdul, causes the cached connections to be deleted from the cache after the cached connections are closed to bring the system in a coherent state (the next query will re-establish a new connection (Hess: e.g. Fig. 4), as the cached connection was deleted from the cache)).
(5) Prior to generating the temporary profile, the entitlement system is further configured to: authenticate the user based on the user authentication credentials and determine whether the user is authorized to access the content from the plurality of data stores (As outlined for the rejection of claim 1, where the single (unique) connection string for a “heterogeneous connection” (modified by Abdul) includes user credentials used to authenticate and authorize the user to access content from the plurality of data stores).
(6) The content from the plurality of the data stores is presented to the user via a display (Access to database data “may be used to produce reports or execute other tasks” (Hess: par. 3), where database data is received and displayed by user PCs (Hess: par. 42, 46; Fig. 8B).
(7) The temporary profile is encrypted and structured such that security related information in the temporary profile is anonymous to the user (Abdul (e.g. par. 241, 245) encrypts session parameters with public keys for security reasons. In the context of Hess modified, at least the configuration strings and the cached connections are encrypted with a public key of the database manager, such that only the database manager (that manages the connections) can decrypt them).

Regarding claim 8, it corresponds in part to claims 1 and 5, and claim 8 does not disclose beyond the features of claims 1 and 5. Therefore, claim 8 is rejected under 35 U.S.C 103, as being unpatentable over Hess in view of Abdul for the same reasons outlined for the rejection of claims 1 and 5.

Regarding claims 9-10, they correspond to claims 2-3 and claims 9-10 do not disclose beyond the features of claims 2-3. Therefore, claims 9-10 are rejected under 35 U.S.C 103, as being unpatentable over Hess in view of Abdul for the same reasons outlined for the rejection of claims 2 and 3.

Regarding claim 11, the rejection of claim 10 under 35 U.S.C 103 is incorporated herein. In addition, Hess in view of Abdul discloses:
	The method of claim 10 further comprising: holding the connection to the plurality of data stores open based on the information corresponding to the operation duration (the cached connection is open in accordance with the time-out value, as outlined for the rejection of claim 1); and closing the connection at a conclusion of the operation duration (as outlined for the rejection of claim 4).

Regarding claims 12-14, they correspond in part to to claims 2-3 and claims 5, 7 and 1 respectively and claims 12-14 do not disclose beyond the features of claims 5, 7 and 1. Therefore, claims 12-14 are rejected under 35 U.S.C 103, as being unpatentable over Hess in view of Abdul for the same reasons outlined for the rejection of claims 5, 7 and 1.

Regarding claims 15-20, they correspond in part to claims 1-2, 7, 3, 11 and 5 respectively and claims 15-20 do not disclose beyond the features of claims 1-2, 7, 3, 11 and 5. Therefore, claims 15-20 are rejected under 35 U.S.C 103, as being unpatentable over Hess in view of Abdul for the same reasons outlined for the rejection of claims 1-2, 7, 3, 11 and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Goodwin US 10,599,487 B1
Elias et al. US 2016/0335104 A1





Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494